Wright, J.
i frac §onE¿>exoep' instructions. This case grew out of a contract for keeping sheep. Plaintiff claims damages for improper care of said sheep on part of defendant, wherebj^, &c. Defendant denies all negligence, avers fraud on part anc] claims a set-off, &c. Twenty-five instructions were given by the court, some nine or ten of which are claimed to be erroneous by plaintiff, who prosecutes this appeal. There were no exceptions noted to the instructions, and it only appears at the conclusion of the bill of exceptions that plaintiff claimed they were erroneous, “and to the giving of which he objected and excepted at the proper time, and now asks that this his bill of exceptions be signed, &c.”
This method of excepting, where it is not pretended that all of the instructions were erroneous, raises no question for our review. This has been frequently settled by the prior adjudications of this court. Wilhelmi v. Leonard, 13 Iowa, 330; The Davenport Gas Light and Coke Company v. The City of Davenport, Id., 229; Brown v. Jefferson County, 16 Id., 339; Shephard v. Brenton, ante, and cases there cited.
Affirmed.